ORDER
This matter came before a three member panel of this court on April 18,1995 pursuant to an order directing that the plaintiffs Cecile and Robert Adams (plaintiffs) appear and show cause why the issue raised in this appeal should not be summarily decided. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown and that the case should be summarily decided. The plaintiffs now appeal from a directed verdict entered against them and in favor of Fred Raheb, alias d/b/a Fredy’s Restaurant (defendant).
This ease arises out of a complaint instituted by plaintiffs for damages occurring from Cecile Adams slip and fall on defendant’s parking lot, which was alleged to have been icy at the time of the fall. After the plaintiffs had rested their case defendant moved for a directed verdict. The trial justice granted the directed verdict and entered judgment for defendant finding that the plaintiffs had failed to establish that defendant had any notice of the icy condition of the lot.
In Pandozzi v. Providence Lodge No. 14, Elks, 496 A.2d 928 (R.I.1985) we stated that to avoid the granting of a motion for a directed verdict in slip and fall cases, “it [is] necessary that the nonmoving party establish three factors.” Id. at 930. In the instant case, one of the factors the plaintiffs had to establish was that the condition causing Cecile Adams fall existed for a sufficient length of time so that defendant knew or should have known of the dangerous condition. Id. at 930. Our review of the record reveals that plaintiffs have failed to present sufficient evidence of knowledge, actual or constructive, on the part of defendant of the presence of ice in the location of the parking lot where Cecile Adams fell to create an issue of fact for the jury.
Consequently, plaintiffs appeal is denied and dismissed, and the judgment appealed from is affirmed.
SHEA, J., did not participate.